Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claim 15 is objected to because of the following informalities:  at lines 5-6, the phrase, “the measured flow rate comprises the meter electronics” seems to be incorrectly presented or needs to be properly worded. Furthermore, the phrase after line 6 seems to be duplicating the phrase at line 5 with the distinction of “the measured flow rates” vs “plurality of the measured flow rate” that would be interpreted the same.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer et al. (WO2016/010514) in view of Natori et al. (JP2007163203) (hereinafter Zimmer or Natori).
Regarding claims 1, 2, 10 and 11, Zimmer teaches a vibratory meter (5) and a method of determining a zero offset at a process condition, the vibratory meter comprising: a sensor assembly (10); and a meter electronics (20) communicatively coupled to the sensor assembly, the meter electronics being configured to measure a flow rate of a material in the sensor assembly; determine if the measured flow rate; measure one or more operational parameters (temperature, page 9, lines 16-21) of the material; determine if the one or more measured operational parameters is within a corresponding range (interpolation interval 716). Zimmer does not explicitly teach if the measured flow rate is less than the low flow threshold and if the one or more measured operational parameters of the vibratory meter are within the corresponding range, then determining a zero offset of the vibratory meter based on the measured flow rate.
Natori teaches a flowmeter that calculates a zero offset based on a flow rate measured when the flow rate conditions are met (para 0007).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the teaching of Nakori’s use of signal processing in order to measure the corrected flow rate since such an arrangement would provide the measurement of the change in zero offset.

Regarding claims 4 and 13, Zimmer in view of Natori teach all the claimed feature. Natori further teaches the meter electronics being configured to measure each of the one or more operational parameters a plurality of times when the measured flow rate (instantaneous flow rate) is less than the low flow threshold (para 0021, Fig. 3).
Regarding claims 5 and 14, Zimmer in view of Natori teach all the claimed features. Natori further teaches the meter electronics configured to determine a zero offset of the vibratory meter based on the measured flow rate that is less than the low flow threshold comprises the meter electronics being configured to determine the zero offset if a plurality of measurements of each of the one or more measured operational parameters is within the corresponding range (para 0022).
Regarding claims 6 and 15, Zimmer in view of Natori teach all the claimed features. Natori further teaches the measured flow rate of the material in the vibratory meter comprises a plurality of the measured flow rates (n time, para 0021); and the meter electronics configured to determine the zero offset of the vibratory meter based on the measured flow rates and configured to determine the zero offset of the vibratory meter based on the plurality of the measured flow rates (para 0022).
Regarding claims 7 and 16, Zimmer in view of Natori teach all the claimed features. Natori inherently teaches the plurality of the measured flow rates comprises at least one group of measured flow rates that are consecutive as the averaged flow rates are determined between the consecutive flow measured data (Fig. 3, para 0021).
Regarding claims 8 and 17, Zimmer in view of Natori teach all the claimed features. Natori further teaches the zero offset is determined based on the measured flow rate if and only if all of the one or more measured parameters are within the corresponding range (para 0028 and 0034).
Regarding claims 9 and 18, Zimmer in view of Natori teach all the claimed features. Natori further teaches the meter electronics configured to measure the flow rate the material with the zero offset determined based on the measured flow rate that is less than the low flow threshold (para 0022-0023).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hays et al. (2012/0125124) teach a method and apparatus for determining a zero offset in a vibrating flowmeter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187.  The examiner can normally be reached on Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            3/6/2021